                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:
              VICTORIA JONES                                 CASE NO. 3:17-bk-05779
              508 AMALIE COURT                               CHAPTER 13
              NASHVILLE, TN 37211                            JUDGE HARRISON

              Debtor:
              SSN: XXX-XX-0707

            DEBTOR'S OBJECTION TO INLAND BANK & TRUST CLAIM # 5

       Comes now the Debtor, by and through the undersigned counsel, and respectfully objects

to the claim filed by INLAND BANK & TRUST, in the amount of $12,642.77 and in support

thereof would show the following:

       1.     Debtor filed a Chapter 13 Bankruptcy petition with this Court on August 24, 2017

       and the plan was confirmed on October 13, 2017.

       2.     Debtor listed the Creditor on her bankruptcy plan as a Secured Creditor.

       3.     Creditor’s secured claim has a balance due of $7875.00.

       4.     Creditor’s unsecured claim has a balance due of $4537.88.

       5.     Debtor’s objection is based on the belief that a portion of the debt will be satisfied

       by insurance proceeds in the amount of $9,468.86.

       6.     Debtor’s counsel has requested insurance proceeds be paid to the Chapter 13 in its

       entirety for disbursement.

       7.     Debtor Affidavit as to the foregoing is attached hereto.

       WHEREFORE, Debtor prays that an Order be entered disallowing INLAND BANK &

TRUST claim in the amount of $9,468.86.


Respectfully Submitted,
/s/Mark Podis
Mark R. Podis, #012216
Attorney for Debtor



Case 3:17-bk-05779        Doc 44    Filed 04/03/19 Entered 04/03/19 16:35:52            Desc Main
                                    Document     Page 1 of 5
1161 Murfreesboro Road Ste 300
Nashville, TN 37217
Telephone 615-399-3800
Facsimile 615-399-9794
Email – Podisbankruptcy@aol.com




Case 3:17-bk-05779   Doc 44   Filed 04/03/19 Entered 04/03/19 16:35:52   Desc Main
                              Document     Page 2 of 5
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE


     IN RE:
           VICTORIA JONES                                 CASE NO. 3:17-bk-05779
            508 AMALIE COURT                              CHAPTER 13
            NASHVILLE, TN 37211                           JUDGE: HARRISON

               Debtor:
               SSN: XXX-XX-0707

     THE DEADLINE FOR FILING A TIMELY RESPONSE IS: May 3, 2019.
      IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: May 15, 2019, 8:30
     A.M., Court Room 1, 2nd Floor Customs House, 701 Broadway, Nashville, TN 37203.

       NOTICE OF DEBTORS MOTION TO OBJECT TO CLAIM #5 FILED BY INLAND
                        BANK / INSOLVE AUTO FUNDING

     The Debtor has asked the court for the following relief: DEBTOR WISHES TO OBJECT TO
     A PORTION OF COURTS CLAIM #5 FILED BY INLAND BANK/ INSOLVE AUTO
     FUNDING.

                  YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the
                  attached motion by entering the attached order, or if you want the court to consider
                  your views on the motion, then on or before May 3, 2019, you or your attorney must:

         1.       File with the court your written response or objection explaining your position.
                  Please note: The Bankruptcy Court for the Middle District of Tennessee requires
                  electronic filing. Any response or objection you wish to file must be submitted
                  electronically. To file electronically, you or your attorney must go to the court
                  website and follow the instructions at: <https:ecf.tnmb.uscourts.gov>

              If you need assistance with Electronic Filing, you may call the Bankruptcy Court at (615)
              736-5584. You may also visit the Bankruptcy Court in person at: 701 Broadway, 1 st
              Floor, Nashville, TN (Monday – Friday, 8:00 A.M. – 4:00 P.M.)

2.      Your response must state the deadline for filing responses, the date of the scheduled hearing
        and the motion to which you are responding.

        If a response is filed before the deadline stated above, the hearing will be held at the time and
        place indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING
        DATE. You may check whether a timely response has been filed by viewing the case on the
        court’s web site at <www.tnmb.uscourts.gov>.




     Case 3:17-bk-05779        Doc 44    Filed 04/03/19 Entered 04/03/19 16:35:52            Desc Main
                                         Document     Page 3 of 5
   If you or your attorney do not take these steps, the court may decide that you do not oppose
   the relief sought in the motion and may enter the attached order granting that relief.




Date: April 3, 2019

/s/ Mark Podis_________________
Mark Podis #012216
Attorney for Debtor
1161 Murfreesboro Road Ste 300
Nashville, Tennessee 37217
Telephone (615) 399-3800
Facsimile (615) 399-9794
Email: podisbankruptcy@aol.com




Case 3:17-bk-05779      Doc 44    Filed 04/03/19 Entered 04/03/19 16:35:52            Desc Main
                                  Document     Page 4 of 5
   IN RE:
         VICTORIA DESHELIA JONES                         CASE NO. 3:17-bk-05779
          508 AMALIE COURT                               CHAPTER 13
           NASHVILLE TN 37211                            JUDGE: HARRISON

            Debtor:
            SSN: XXX-XX-0707

                                              AFFIDAVIT
                                        STATE OF TENNESSEE           )
                                                                     )
                                        COUNTY OF DAVIDSON           )

            I, VICTORIA DESHELIA JONES, SSN: XXX-XX-0707, the undersigned affiant, do

   hereby attest that the facts and allegations contained in this Debtor's Objection to INLAND

   BANK & TRUST, (Creditor) claim in the total amount of approximately $12,642.77 are true and

   correct to the best of her knowledge, information and belief that :

            1.       Creditor failed to amend their claim after insurance proceeds were paid.

       2.        Debtor avers the debt has been partially paid via insurance proceeds in the amount of

            $9,468.86.

                 Further, affiant saith not.



Sworn to me on this 13th day of March 2019

/s/ Victora Deshelia Jones

____________________________________________
VICTORIA DESHELIA JONES,


__________________________________________
 On original in file
__________________________________________
Notary Public


                                               My Commission Expires: ____________________




   Case 3:17-bk-05779          Doc 44     Filed 04/03/19 Entered 04/03/19 16:35:52         Desc Main
                                          Document     Page 5 of 5
